                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DARWIN HUGGANS,                                  )
                                                  )
            Petitioner,                           )
                                                  )
       V.                                         )         No. 4:18-CV-1935 JAR
                                                  )
 T. G. WERLICH,                                   )
                                                  )
            Respondent.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on petitioner's motion for writ of habeas corpus brought

pursuant to 28 U;S.C. § 2254. The motion is barred by the statute oflimitations, and petitioner will

be required to show cause why his application for relief should not be summarily dismissed.

                                           Background

       In February of 1995, petitioner plead guilty to possession of cocaine. See State v. Huggans,

No. 22931-03470-01 (St. Louis City Court, 22nd Judicial Circuit). He was sentenced to five (5)

years' imprisonment in the Missouri Department
                                           ,--
                                               of Corrections, concurrent with a prior ten (10)

year sentence he received on August 3, 1990, for second degree drug trafficking in State v.

Huggans, No. 891-03557 (St. Louis City Court, 22 nd Judicial Circuit).

       Petitioner failed to appeal his five-year sentence at the time he received his conviction in

1995. Rather, on September 29, 2009, petitioner filed a motion to vacate his sentence, pursuant to

Mo.Sup.Ct.Rule 24.035. Huggans v. State, No. 1022-CC01896 (St. Louis City Court, 22nd Judicial

Circuit). In his motion, filed fourteen years after his conviction, petitioner argued that newly-

discovered evidence of police misconduct showed that he was innocent of the crime for which he

had been convicted. Petitioner also asserted that his counsel had been ineffective because he relied
on allegedly false evidence and reports provided by police officers involved in the investigation

when coercing him into pleading guilty. The court denied his motion to vacate on July 27, 2016. 1

Id

         On September 9, 2016, petitioner appealed the denial of his motion to vacate in the Court

of Appeals. Huggans v. State, No. ED105524 (Mo.Ct.App.2017). The Court of Appeals affirmed

the dismissal of the appeal as untimely on June 21, 2017. Id.

         On September 14, 2017, petitioner filed a Missouri Rule 91 application for writ of habeas

corpus in the Missouri Court of Appeals. Huggans v. State, No. ED105914 (Mo.Ct.App.2017).

The Court denied petitioner's writ because he was not in state custody at the time of filing. 2 Id.

         On October 13, 2017, petitioner filed a second Rule 91 application for writ of habeas

corpus. However, this time he filed it in the Missouri Supreme Court. Huggans v. State, No.

SC96734 (2017). Petitioner's request was denied on November 21, 2017. Id

         Petitioner placed the instant application for habeas corpus brought pursuant to 28 U.S.C. §

2254 in the prison mailing system on November 13, 2018.

         Petitioner's claims in his motions were all based on his allegations that former St. Louis

City Police Officer Bobby Lee Garrett provided false and misleading information to the Circuit

Court in order to obtain a search warrant, and that Garrett planted evidence at the scene in order to



1
 There were some inconsistencies in the state court record as to whether petitioner's motion to vacate had been
withdrawn and then resubmitted in the same case number over the course of several years. In the interim, several
motions were filed by petitioner and counsel for petitioner. On July 16, 2012, counsel for petitioner filed in No. 22931-
03470-01, a motion to set aside the judgment pursuant to Missouri Rule 74.06. On May 20, 2015, petitioner's counsel
filed in No. 1022-CCO 1896 a motion to withdraw petitioner's guilty plea pursuant to Missouri Rule 29 .07. Petitioner's
counsel also sought to subpoena documents from the St. Louis Police Department and requested an evidentiary
hearing. The Circuit Court quashed the request for subpoenas and held the request for evidentiary hearing in abeyance
pending the outcome of the motion to vacate.

2
  Petitioner was in federal custody at the time of filing. See United States v. Huggans, 4:07CR54 l CDP (E.D.Mo.2009).
Following a bench trial, petitioner was convicted of conspiracy to distribute cocaine and attempt to possess with intent
to distribute cocaine in violation of21 U.S.C. §§ 846 and 841 (a)(l). He was sentenced to life imprisonment pursuant
to 21 U.S.C. §§ 84l(b)(l)(A)(ii)(ll) and 851.
                                                           2
obtain petitioner's conviction. In his motions, petitioner identified Garrett as the arresting officer

in his case.

                                          Legal Standard

        Under 28 U.S.C. § 2244(d):

        (1) A I-year period of limitation shall apply to an application for a writ of habeas
        corpus by a person in custody pursuant to the judgment of a State court. The
        limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed, if the applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

        (2) The time during which a properly filed application for State post-conviction or other
        collateral review with respect to the pertinent judgment or claim is pending shall not be
        counted toward any period of limitation under this subsection.

                                            Discussion

        In the instant § 2254 motion, petitioner attacks his original 1995 conviction. He argues

that his Fourth, Fifth, and Sixth Amendment rights were violated because he is actually innocent

of the crime to which he pied guilty. He claims that former St. Louis police officer Bobby Garrett

illegally searched his home, planted evidence there, and stole money from him. He further claims

that his plea attorney should not have advised him to plead guilty and was ineffective for doing so.



                                                  3
          Petitioner filed his § 2254 motion several years after the one-year limitations period.

, Petitioner argues, however, that the motion should not be dismissed as untimely because he is

  actually innocent. See McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013) (in which the Court

  held that "actual innocence, if proved, serves as a gateway through which a petitioner may pass ..

  . [through the] expiration of the statute oflimitations").

          "To be credible, [a claim of actual innocence] requires petitioner to support his allegations

  of constitutional error with new reliable evidence -- whether it be exculpatory scientific evidence,

 trustworthy eyewitness accounts, or critical physical evidence -- that was not presented at trial."

 Schlup v. Delo, 513 U.S. 298,324 (1995). In this case, the only evidence put forward by petitioner

 is his own conclusory allegations. 3 This is insufficient to support a claim of actual innocence.

          The instant petition has been filed more than 23 years after petitioner's state court judgment

 of conviction became final. 4 As a result, the Court will order petitioner to show cause why the

 petition should not be dismissed as time-barred. See Day v. McDonough, 547 U.S. 198,209 (2006)

 (district court must give notice to petitioner before sua sponte dismissing petition as time-barred).

          Accordingly,

          IT 'IS HEREBY ORDERED that petitioner's motion for leave to proceed in forma

 pauperis [Doc. #2] is GRANTED.




 3
   In his Memorandum, petitioner states that he made his attorney in his criminal case aware, as early as 1993, that he
 was "innocent" of the charges and that Garrett and the other officers at the scene had planted drugs in the apartment
 building at Montclair Avenue where he was arrested. Clearly petitioner was aware of the circumstances at the time he
 decided to give up his right to a jury trial, and at the time he decided to change his plea from not guilty to guilty, and
 to admit under oath that he possessed the cocaine as charged. None of these allegations about police misconduct are
 "newly discovered evidence" such that petitioner can now claim actual innocence. Moreover, petitioner could have
 raised these issues in a timely filed appeal of his conviction, a timely post-conviction motion, as well as a timely
 application for writ of habeas corpus. Failing to timely raise these issues means that he is now barred from doing so.
 4Where, as here, a Missouri petitioner does not immediately appeal his judgment of conviction, the judgment becomes

 final ten days i;tfter it is entered. See Mo. S. Ct. R 81.04.
                                                             4
       IT IS FURTHER ORDERED that petitioner shall show cause, in writing and no later

than twenty-one (21) days from the date of this Order, why this action should not be dismissed

as time-barred.

       IT IS FURTHER ORDERED that petitioner's motion for discovery [Doc. #3] 1s

DENIED without prejudice given the Order to Show Cause.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, this action

will be dismissed.

       Dated this pf!;of August, 2019.




                                                        .ROSS
                                                         STATES DISTRICT JUDGE




                                                   /
                                                   \,




                                               5
